DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
The claims both recite “an evaporator inlet” which should read -- the evaporator inlet -- in order to be consistent with the evaporator inlet recited in claim 1, and as the drawings only show one evaporator inlet. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 4,683,725 – provided by Applicant in the IDS, previously cited) in view of Sulc (US 2015/0328953 – provided by Applicant in the IDS, previously cited), Watkins (US 2015/0298024, previously cited) and Isamu (WO 2015083983A1, previously cited).

Regarding claim 1, Sugiura teaches a transport refrigeration unit (col. 1, lines 8-13) comprising: 
a refrigeration cycle (see Fig. 1) having a refrigerant routed therethrough (see col. 1, lines 42-48), the refrigeration cycle including 
a compressor (1, Fig. 1, see col. 2, lines 20-25), 
a condenser (2, Fig. 1, see col. 2, lines 25-28),
an evaporator (3, Fig. 1, see col. 2, lines 40-45), and 
an engine (7, Fig. 1, see col. 2, lines 23-25) operatively coupled to a generator to power the compressor (see col. 2, lines 20-28 which notes that the compressor is driven by the engine, and that the compressor has a drive shaft connected to an output shaft 7a of the engine through an electromagnetic clutch 1a, these elements teach the claimed generator as Sugiura teaches the engine powering the compressor through these elements); 
(5, Fig. 1, see col. 2, lines 50-68) receiving an inlet air stream for routing to the engine (see col. 2, lines 50-60 which teaches how the intercooler cools intake air that is taken into the engine 7, further see col. 1, lines 19-25),
wherein the refrigerant is separated into a first stream (Sugiura, 20, Fig. 1) and a second stream (Sugiura, 21, Fig. 1) upstream of an evaporator inlet (see the split in Sugiura in Fig. 1 where 21 goes to 5a and 20 goes to 3a), the first stream routed to the evaporator and the second stream routed to the inlet structure (see the split in Sugiura Fig. 1 where 21 goes to 5a and 20 goes to 3a). 
Sugiura does not specifically teach an expansion valve. Sulc teaches a transport refrigeration system (Sulc, Title) which teaches that typical transport refrigeration units include expansion valves (see Sulc, paragraph [0002]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura with the teaching of an expansion valve, as taught by Sulc, as Sulc teaches that expansion valves are typically included in transport refrigeration units (Sulc, paragraph [0002]).
Sugiura as modified does not specifically teach a cooling coil arrangement disposed within the inlet structure, the refrigerant of the refrigeration cycle selectively routed through the cooling coil arrangement to cool the inlet air stream.  Sugiura does teach that the inlet structure does circulate refrigerant (Sugiura, col. 2, lines 50-54). Watkins teaches an intercooler that cools compressed air by circulating a working fluid routed through coils in the intercooler (Watkins, paragraph [0014]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with an inlet structure that routes air to the engine and includes a cooling coil within the inlet structure, as taught by Watkins, as Sugiura as modified 
Sugiura as modified does not teach a ratio of the first stream to the second stream is selectively determined by operation of an inlet coil modulation valve disposed upstream of the inlet structure, the ratio selectively determined in response to ambient air conditions. The Examiner notes that Sugiura as modified teaches regulating the flow of the refrigerant to the inlet structure with an inlet coil modulating valve disposed upstream of the inlet structure (Sugiura, 10a, Fig. 1, see col. 3, lines 18-20).    
Isamu teaches a precise temperature control of a cooling chamber which comprises a refrigeration circuit (Isamu, pg. 1, lines 11-14) wherein the refrigeration circuit features a control valve (Isamu, 31, Fig. 1, see pg. 11, lines 423-427) which splits refrigerant into two streams to service two independent heat exchangers (Isamu, see the branching at 31 and passage through 24A, 24B, 23A, 23B in Fig. 1), wherein the control valve is controlled to independently adjust the ratio of flowing refrigerant (Isamu, see Description, pg. 3, lines 80-82) and the ratio can be determined according to ambient temperature (Isamu, pg. 6, lines 221-227, further see Fig. 2 which displays how the opening/closing of the valve 31 is controlled to supply refrigerant to 23A, 23B, further see pg. 12, lines 478-489 which describes this control function). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with a valve which can selectively determine the ratio of the first and second stream based on ambient air conditions, as taught by Isamu, in order to adjust  thereby allowing cooling of intake air through the inlet structure as needed. 

Regarding claim 4, Sugiura as modified teaches the transport refrigeration unit of claim 1, wherein all of the refrigerant is routed to an evaporator inlet and the refrigerant expelled from an evaporator outlet is routed to the inlet structure (see Isamu, pg. 12, lines 478-489 which describes how the ratio determination occurs, and further notes that all of the refrigerant can be sent to one of the streams during a specific time period, through the combination with Sugiura this valve/control would replace 10a in Sugiura, thus the control of Isamu is capable of performing the recited limitations of claim 4 as the cycling of the ratio definition in Isamu happens alternatively which allows for all refrigerant to be sent to the evaporator 3 of Sugiura and the refrigerant outlet from the evaporator ultimately returning to the valve 10A which could then send all of the refrigerant to the inlet structure and thereby satisfying that the refrigerant expelled from the evaporator outlet to be routed to the inlet structure). 

Regarding claim 5, Sugiura as modified teaches the transport refrigeration unit of claim 4, further comprising an inlet coil modulation valve disposed between the evaporator outlet and the inlet structure to regulate an amount of refrigerant routed to the inlet structure (Sugiura, 10a, Fig. 1, see col. 3, lines 18-20).  

Regarding claim 9, Sugiura as modified teaches the transport refrigeration unit of claim 1, wherein the generator powers a condenser fan (see Sugiura 27, Fig. 1, see col. 4, lines 20-25 which notes the fan 27 is driven by 7a which is cited as the generator in claim 1). Sugiura as modified does not teach the generator also powering an evaporator fan. Sulc teaches a transport refrigeration system (Sulc, Title) which teaches a generator from the engine (Sulc, paragraph [0025] which notes the generator 213) wherein the generator is configured to provide electrical power to an evaporator fan (see Sulc, paragraph [0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with a generator that provides power to an evaporator fan, in order simplify the construction of the transport refrigeration unit by having the generator power multiple elements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sulc, Watkins, and Isamu, further in view of Yamanis (US 2015/0292784 – provided by Applicant in the IDS, previously cited).

Regarding claim 6, Sugiura as modified teaches the transport refrigeration unit of claim 1, but does not teach that the compressor is directly driven by an electric motor, the electric motor powered by the generator.  
Yamanis teaches that in electric transport refrigeration units, a generator generates a current to power an electric compressor motor (Yamanis, paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with a generator that drives an electric motor of the compressor, as taught by Yamanis, as Yamanis teaches that such configurations are known in electric transport refrigeration units (Yamanis, paragraph [0003]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sulc, Watkins, and Isamu, further in view of Steele (US 2014/0144164 – provided by Applicant in the IDS, previously cited).

Regarding claim 7, Sugiura as modified teaches the transport refrigeration unit of claim 1, but does not teach at least one suction modulation valve disposed between an evaporator outlet and a compressor inlet. Steele teaches a transport refrigeration system (Steele, Title) which features a compressor suction modulation valve (Steele, 22, Fig. 1, paragraph [0014]) that is disposed between an evaporator outlet (Steele, 20, Fig. 1, paragraph [0014]) and a compressor inlet (Steele, 14, Fig. 1, paragraph [0014]).

Regarding claim 8, Sugiura as modified teaches the transport refrigeration unit of claim 7, wherein the at least one suction modulation valve is only operated as a supplement during cooling of the inlet air stream (the combination of references teaches the claim as the claim imparts no control logic or structure which is configured to perform the function as claimed).  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 4,683,725 – provided by Applicant in the IDS, previously cited) in view of Watkins (US 2015/0298024, previously cited) and Isamu (WO 2015083983A1).

Regarding claim 10, Sugiura as modified teaches a method of operating a transport refrigeration unit (see col. 1, lines 42-48) comprising: powering a compressor (1, Fig. 1, see col. 2, lines 20-25) of a refrigerant cycle (see Fig. 1) with a generator (see col. 2, lines 20-28 which notes that the compressor is driven by the engine, and that the compressor has a drive shaft connected to an output shaft 7a of the engine through an electromagnetic clutch 1a, these elements teach the claimed generator as Sugiura teaches the engine powering the compressor through these elements) driven by an engine (7, Fig. 1, see col. 2, lines 23-25); 
ingesting an inlet air stream into the engine (5, Fig. 1, see col. 2, lines 50-68); and cooling the inlet air stream (see col. 2, lines 50-60 which teaches how the intercooler cools intake air that is taken into the engine 7, further see col. 1, lines 19-25),
separating the refrigerant into a first stream (Sugiura, 20, Fig. 1) and a second stream (Sugiura, 21, Fig. 1) upstream of an evaporator (see the split in Sugiura in Fig. 1 where 21 goes to 5a and 20 goes to 3a), the first stream routed to the evaporator and the second stream routed to the inlet structure (see the split in Sugiura in Fig. 1 where 21 goes to 5a and 20 goes to 3a).  
Sugiura as modified does not specifically teach a cooling coil arrangement disposed within the inlet structure, the refrigerant of the refrigeration cycle selectively routed through the cooling coil arrangement to cool the inlet air stream. Sugiura does teach that the inlet structure does circulate refrigerant (Sugiura, col. 2, lines 50-54). Watkins teaches an intercooler that cools compressed air by circulating a working fluid routed through coils in the intercooler (Watkins, paragraph [0014]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with an inlet structure that routes air to the engine and includes a cooling coil within the inlet structure, as taught by Watkins, as Sugiura as modified teaches the inlet structure performing the claimed functions but fails to teach the coil within the 
Sugiura as modified does not teach operating an inlet coil modulation valve upstream of the inlet structure to selectively control a ratio of the first stream to the second stream, the ratio selectively determined in response to ambient air conditions. The Examiner notes that Sugiura as modified teaches regulating the flow of the refrigerant to the inlet structure with an inlet coil modulating valve disposed upstream of the inlet structure (Sugiura, 10a, Fig. 1, see col. 3, lines 18-20).    
Isamu teaches a precise temperature control of a cooling chamber which comprises a refrigeration circuit (Isamu, pg. 1, lines 11-14) wherein the refrigeration circuit features a control valve (Isamu, 31, Fig. 1, see pg. 11, lines 423-427) which splits refrigerant into two streams to service two independent heat exchangers (Isamu, see the branching at 31 and passage through 24A, 24B, 23A, 23B in Fig. 1), wherein the control valve is controlled to independently adjust the ratio of flowing refrigerant (Isamu, see Description, pg. 3, lines 80-82) and the ratio can be determined according to ambient temperature (Isamu, pg. 6, lines 221-227, further see Fig. 2 which displays how the opening/closing of the valve 31 is controlled to supply refrigerant to 23A, 23B, further see pg. 12, lines 478-489 which describes this control function). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with a valve which can selectively determine the ratio of the first and second stream based on ambient air conditions, as taught by Isamu, in order to adjust the ratio as desired with greater control, by using feedback from ambient air conditions, thereby allowing cooling of intake air through the inlet structure as needed. 

Regarding claim 13, Sugiura as modified teaches the method of claim 10, but does not teach routing all of the refrigerant to an evaporator and the refrigerant expelled from an evaporator outlet is routed to the inlet structure (see Isamu, pg. 12, lines 478-489 which describes how the ratio determination occurs, and further notes that all of the refrigerant can be sent to one of the streams during a specific time period, through the combination with Sugiura this valve/control would replace 10a in Sugiura, thus the control of Isamu is capable of performing the recited limitations of claim 4 as the cycling of the ratio definition in Isamu happens alternatively which allows for all refrigerant to be sent to the evaporator 3 of Sugiura and the refrigerant outlet from the evaporator ultimately returning to the valve 10A which could then send all of the refrigerant to the inlet structure and thereby satisfying that the refrigerant expelled from the evaporator outlet to be routed to the inlet structure).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Watkins and Isamu, further in view of Yamanis (US 2015/0292784, previously cited).

Regarding claim 14, Sugiura as modified teaches the method of claim 10, but does not teach the compressor is directly driven by an electric motor powered by the generator.
Yamanis teaches that in electric transport refrigeration units, a generator generates a current to power an electric compressor motor (Yamanis, paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sugiura as modified with a generator that drives an electric motor of the compressor, as taught (Yamanis, paragraph [0003]).



Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the 35 USC 103 rejections made in the previous office action. Specifically, Applicant disagrees with the combination with regard to Isamu, and asserts that Isamu does not teach “wherein a ratio of the first stream to the seconds stream is selectively determined by operation of an inlet coil modulation valve disposed upstream of the inlet structure, the ratio selectively determined in response to ambient air conditions.” Applicant notes that Isamu refers to a ratio of an on/off time to a single evaporator and uses ambient temperature to determine flow to a single evaporator. See Applicant Remarks, pg. 7. The Examiner respectfully disagrees as the reference to an evaporator in Isamu refers to both 23A and 23B which is explicitly described in pg. 12, lines 478-489 where ratios of the refrigerant is changed to different evaporators. Therefore, the Examiner maintains the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763